              IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION



RECKITT BENCKISER
PHARMACEUTICALS INC., and
AQUESTIVE THERAPEUTICS, INC.,
f/k/a MonoSol Rx, LLC,
                                            Civil Action No. 5:15-CV-00350-D
                 Plaintiffs,

     v.

BIODELIVERY SCIENCES
INTERNATIONAL, INC., and
QUINTILES COMMERCIAL US, INC.

                 Defendants.



    IT IS HEREBY ORDERED that the Motion to Reflect Name Change for Plaintiff is
GRANTED.



      SO ORDERED. This ~date of October 2018.
